Slip Op. 08-20

               UNITED STATES COURT OF INTERNATIONAL TRADE
____________________________________
                                     :
PS CHEZ SIDNEY, L.L.C.,              :
                                     :
            Plaintiff,               :
                                     :
      v.                             :
                                     :
UNITED STATES INTERNATIONAL          :
TRADE COMMISSION, and                :
UNITED STATES CUSTOMS                :
SERVICE,                             :  Before:    WALLACH, Judge
                                     :  Court No.: 02-00635
            Defendants,              :
                                     :
      and                            :
                                     :
CRAWFISH PROCESSORS                  :
ALLIANCE, et al.,                    :
                                     :
            Defendant-Intervenors.   :
____________________________________:


                                           ORDER

       Pursuant to the filing by United States Customs and Border Protection (“Customs”) on
February 5, 2008, of its Remand Decision entitled Reconsideration of the Fiscal Year 2002,
2003, and 2004 CDSOA Certifications of PS Chez Sidney, L.L.C. (“Remand Decision”), filed
pursuant to this court’s decision and Order in PS Chez Sidney, L.L.C. v. United States, 502 F.
Supp. 2d 1318 (CIT 2007), the court’s Judgment Order of January 24, 2008, Slip Op. 08-13, is
hereby

       WITHDRAWN pending final determination of the above-entitled matter; and it is further

       ORDERED that Plaintiff will have 21 days from the date of this Order within which to
provide comments on Customs’ Remand Decision; and it is further
       ORDERED that Defendant Customs and Defendant-Intervenors Bob Odom,
Commissioner, Crawfish Processors Alliance, and Louisiana Department of Agriculture and
Forestry, will have 21 days from the date of filing of any such comments within which to
respond thereto.


                                                  _/s/ Evan J. Wallach____
                                                  Evan J. Wallach, Judge

Dated:        February 7, 2008
              New York, New York